Guerry, J.,
dissenting. The allegations of the petition are fully set forth in the majority opinion. The evidence was that the plaintiff, a schoolboy, was waiting with a companion, at the intersection of Walton Way and Hickman Road in the City of Augusta, in front of the Walton Apartments, to catch a street-car. On direct examination the plaintiff testified: “Dr. Houston’s car came by and he called for us to get in and we went to get in and Dooley *818got in first, and when I was stepping in, Keene Hammond’s car came in between Dr. Houston’s car and the curb and caught my leg. . . I saw Dr. Houston’s car parked up there, but did not know it was his car until I saw him stop. I did not signal Dr. Houston to get in. . . I don’t know whether Dooley signalled him for a ride or not. I was with Dooley and we were both standing up there, and I would not have seen Dooley signal for a ride unless I had been looking at him. I could have been there and Dooley could have signalled and I would not have seen him. . . Dooley was also trying to catch a ride, but I was trying to catch a street-car on this particular occasion. Dr. Houston stopped and waved to us, and we went up to his car and Dooley got in first. Dr. Houston took his hand off the steering wheel and waved.” The uncontradicted evidence shows that Dr. Houston’s car had been parked not more than sixty feet from where the injury occurred and the defendant had seen it parked there and Dr. Houston had just gotten in it and started it, and was not running more than ten miles an hour and had not gone more than fifty feet when he stopped to let the boys ride. The street at this point was amply wide “for any number of cars.” It was in the winter and the windows of Dr. Houston’s car were up. The defendant further testified: “It was the fault of Keene Hammond, who was driving the other ear. I don’t know how fast he was going. I saw him coming, but thought that he would stop before hitting me. In spite of the fact that I saw him coming, I went out into the street. I didn’t see him until I was already out there, although there is nothing to obstruct my view. I don’t remember whether I looked xxp Walton Way when I went out to get into Dr. Houston’s car or not. I don’t believe I could have looked and not seen Keene Hammond’s car ten feet behind Dr. Houston’s ear. When he stopped I was standing on the curb and Dooley was. going out to the car. . . Dooley reached it first and got in the car and sat down on the rear seat and I was getting in the car. Julian Dooley had time to get from the sidewalk to the car, get in, and sit down before I was injured. I had one foot on the running board. Dr. Houston’s car stopped suddenly and I was on the curb at the time. His car had been at a standstill just a few seconds when I left the curb. I don’t remember whether there was any cars approaching or not. He [Dr. Houston’s car] was about three or four feet from *819the curb. When. I went into the street I don’t remember looking to see if there were any other cars upon the hill. I guess I could have seen Keene Hammond’s car if I had looked, but I don’t remember looking. I guess the reason I didn’t see him when I left the sidewalk was because I did not look. I saw Keene Hammond’s car while I was getting in the car and thought he was going to stop.”
The plaintiff made the following signed statement about two days after the accident: “My • name is Ficken Taylor, age 16 years. On Monday, January 23, 1932, I got out of school about twelve and walked west on Walton Way, trying to catch a ride down town. Julian Dooley, who lives on the northwest corner of Fifth and Walker Streets was with me. He was also trying to catch a ride. . . We got as far as Walton Way Apartments, now known as the Inn. We saw Dr. Houston’s car parked in front of the Walton Way Apartments, and he started, down town, and we signalled- him for a ride, and he slowed down and stopped slightly on the right center of the street, not leaving enough room for a car to get by on his right. He had not gone any distance from where he was parked until stopped, not over fifty feet, if that far. Dr. Houston came to a complete stop and Julian got in his car. I was in the act of getting in, had my right foot on the running board just preparatory to getting in, when I was struck by a car going east on Walton Way. This car hit me and broke my left leg between the knee and hip. In my judgment it was not Dr. Houston’s fault. It was the fault of Keene Hammond, who was driving the other car. I don’t know how fast he was going. I saw him coming, but thought he would stop before hitting me. Lib Murray, Elizabeth Murray, and I think someone, was in the back seat of his Ford Sedan. I don’t know how far Dr. Houston’s car was from the right-hand curb, but it didn’t seem to me there was enough room for the Hammond car to pass. As soon as he hit my leg I hollered, and he stopped, he did not go through. Dr. Houston immediately brought me to the hospital.”
The cardinal rule of construing pleadings is that they shall be construed most strongly against the pleader. The negligence alleged against the defendant is gross negligence, which is the absence of slight care and is, under the Georgia decisions, that negligence which allows a recovery by a gratuitous passenger against *820the driver or owner of the car causing the injury. A reading of the petition shows that every act of negligence alleged against the defendant had already occurred before the plaintiff even started to become a gratuitous passenger in the defendant’s car. The entire negligence alleged was the sudden stopping, without signalling, in the middle of the street, while the defendant was standing on the sidewalk or curb placed there for pedestrians. If there had been no suggestion of the relation of passenger and guest, and the defendant had suddenly stopped his-car in the middle of the street, he would have violated no duty towards the plaintiff, unless, as in the case of Letton v. Kitchen, 37 Ga. App. (supra), his car had forced the following car onto the sidewalk and caused the injury there. It is a fundamental principle of our law that where no duty is owed, there can be no negligence; that if a duty is violated, before answerable negligence flows therefrom, it must be a duty owing by the defendant to the person suffering the loss. “If there is no person upon whom the duty can operate, prescribed by the statute, of course no duty has been violated.” Huckabee v. Grace, 48 Ga. App. 629 (173 S. E. 744). In 1 Sher. & Red. on Neg., § 8, it is said: “If there is no duty there can be no negligence. If the defendant owes a duty but does not owe it to the plaintiff, the action will not lie. . . It is not sufficient that there be a general duty to the public which is violated, but in all civil cases, the right to enforce such duty must reside in the individual injured, because of ,a duty due him by the injurer, or he can not recover.” The statutes of the Traffic Code of the City of Augusta, which are pleaded as acts of negligence on the part of the defendant are not duties owed by the defendant to pedestrians on the sidewalk, except in special cases. The stopping in the middle of the street without giving the signal required, the stopping on the brow of the hill, the failure to park six inches from the curb, while violations of statutes, are violations of a duty owed only to drivers of other near-by automobiles and to pedestrians who may be passing along the street, and not violations of any duty owed to pedestrians on the sidewalk, except where the consequences of the act invade the pedestrian’s right of way. However, where a pedestrian leaves the sidewalk and starts across the street, he may incidentally become such a user of the street as will give rise to a duty on the part of a person violating such statute. But when a driver of a car stops *821in the middle of the street without giving a signal, but for the convenience of a pedestrian on the sidewalk who expects to become a passenger in such automobile, such action does not thereby create the breach of a duty owed to such pedestrian. If the pedestrian voluntarily leaves his place of safety, after such stopping of the defendant’s car, he thereby voluntarily assumes any risk incident to the travel on the street. The defendant does not become guilty of negligence as to such pedestrian because his stopping has caused traffic to be diverted. As to such traffic, he may have violated a duty to those driving therein. The emergency created as to such a driver does not ipso facto become an emergency created as to the pedestrian. I am, therefore, of the opinion that the general demurrer should have been sustained.
However, in my opinion the evidence shows conclusively that the plaintiff could have avoided the results of the negligence of the defendant by the exercise of ordinary care. He was standing in a place of safety, and without looking to see what cars were coming, but, in absolute disregard for his safety, he ran into the street. He knew that the defendant had stopped his car and was chargeable with notice of any alleged emergency which had been created by the act of the defendant. The theory of the plaintiff, to support a recovery in this case, is that he was a gratuitous guest of the defendant, and in such circumstances the defendant owed to him only slight care. The court charged the jury :■ "I charge you as a matter of law that one does not become a passenger until he is in the automobile, and if you believe that at the time of the injury to Ficken Taylor he was not in Dr. Houston’s automobile, then he would not be Dr. Houston’s guest and Dr. Houston would not owe him the slight degree of care of a host and would not be liable in this suit.” The alleged acts of negligence on the defendant’s part had all occurred prior to the time of the injury, and before the defendant owed any duty at all to the plaintiff, until the relationship of passenger, guest, and passenger host had become established the defendant was under no legal duty to the plaintiff. The alleged negligent act of stopping had occurred before or at the same time of the invitation. The defendant had already stopped before the plaintiff left the curb or signified his intention, according to his own testimony, of acceptance of the invitation. The entire negligence alleged in the petition is embraced within the act of the defendant stopping his *822automobile. No further or other negligence than this is alleged or shown. The defendant testified that Dooley, the companion of the plaintiff on this occasion, signalled frantically to be allowed to ride. The plaintiff himself, in his sworn evidence, does not negative this testimony, and in his signed statement, made two days after the occurrence, he said: “We signalled him for a ride, and he slowed down and stopped on the right center of the street, not leaving enough room for a car to get by on his- right.” If any duty at all may rest on a gratuitous passenger who is alieady riding in an automobile, where the movements of the machine are under the control of another person, it is all the more apparent that one who is intending to become such a passenger, and sees an alleged act of negligence which has already been committed before he attempts to become such a passenger, is certainly under a duty himself to exercise ordinary care in avoiding the consequences of such alleged negligent act. Even one who has already become a passenger can not close his eyes to an obvious or well-known danger, or entrust his safety absolutely to the driver. Huddy on Automobiles, § 824. See also Berry on Automobiles (4th ed.), § 575. The defendant stopped within three or four feet of the curb. The plaintiff’s testimony shows that although the defendant was negligent, and that such negligence violated a duty owed to the plaintiff, he, by looking, could have avoided the result of the defendant’s negligence. I think the evidence is -insufficient to support the verdict.